         Case 1:19-cv-03567-LGS Document 9-5 Filed 04/24/19 Page 1 of 1




                               C~RIZON
                                _____...... ----............
                                             ,
                                             HE ALTH "




 To whom it may concern
 From: Howard J. Lincks, L.M.S.W., and C.C.H.P.
 Date: 3/21/18
 Re: Samuel Sanchez 91 A5961



Samuel Sanchez 91 A 5961was transferred to the Coxsackie Regional Medical Unit on 10/10/17 and I
have worked closely with him since that time in my capacity as Social Services/Discharge facilitator.
Although Mr. Sanchez is long past his release date has been quite patient worked hard to maintain a
positive attitude. In my numerous interactions with him I have found him to be respectful and
understanding dealing with what must be a very frustrating delay in his release from incarceration.




Howard Lincks, LMSW CCHP

Social Services Dept.

Coxsackie Correctional Facility
Regional Medical Unit
Route 9W Box 200
Coxsackie, NY 12051
 Phone:518-731-2781     ext-
 Fax: 518-731-2208
• • • • l @ l • • • •·com




Page 1
